IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                           No. 00-11009
                        (Summary Calender)


JACQUELINE MARKS, Individually and a/n/f/ of Jaquia Monique Marks,
a Minor,

                                                  Plaintiff-Appellant,

v.


STATE FARM FIRE AND CASUALTY COMPANY,

                                                   Defendant-Appellee.



          Appeal from the United States District Court
                for the Northern District of Texas
                          (3:99-CV-491-T)

                          March 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this insurance coverage dispute arising from injuries

sustained during an automobile collision in Arlington, Texas,

Plaintiff-Appellant   Jacqueline   Marks,   on   behalf   of   her   minor

daughter, Jaquia Marks, appeals the district court’s grant of the



     *
      Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.

                                   1
motion of Defendant-Appellee State Farm Fire and Casualty Company

(“State Farm”) for summary judgment and denial of her cross-motion

for summary judgment. Marks contends that the district court erred

in   concluding    that    (1)   Illinois    law,   and    not      Texas    law,   is

applicable in this dispute, and (2) under Illinois law, State Farm

is not liable for its refusal to provide underinsured motorist

coverage for those injuries sustained by her daughter above that

provided by the insurer of the party at fault in the accident.

      Having carefully and fully considered the record and the

arguments and briefs of counsel as well as the thorough and well-

reasoned opinion of the district court, we conclude that (1)

Plaintiff-Appellant’s argument that Article 21.42 of the Texas

Insurance   Code     requires    that    Texas   law      be   applied       here   is

contravened by substantial authority to the contrary, (2) all

factors considered by Texas in resolving choice of law questions

either favor Illinois law or are neutral, and (3) under Illinois

law, State Farm is not liable —— either for breach of contract or

for any breach of its duty of good faith and fair dealing ——

because of its refusal to provide underinsured motorist coverage to

Marks by    virtue    of   the   pertinent    provision        of   the     insurance

contract between the parties.           Consequently, summary judgment was

properly granted to State Farm and denied to Marks.                   We therefore

affirm the judgment of the district court largely for the reasons

set forth in its comprehensive opinion.

AFFIRMED.

                                         2
3